Per Curiam,
The complaint of the appellant is of the negligence of the City of Philadelphia in permitting ice to accumulate on one of its paths or sidewalks in Vernon park, at the point where she fell. The path was covered with snow, and the plaintiff testified that after she had fallen she discovex*ed ridges of ice beneath the snow, which caused her to fall. How long the ice had been there did not appear from the testimony, and there was nothing to show that the city had either actual or constructive notice of the icy condition of the path. The verdict for the defendant having been properly directed, the judgment on it is affirmed.
Judgment affirmed.